Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/08/2021 ("11-08-21 OA"), the Applicant (i) amended the independent claim 1 to include limitations of the previously-indicated allowable claim 8, (ii) amended the independent claim 10 to include the limitations of claim 8, (iii) canceled claim 8 and (iv) amended the title on 01/26/2022 ("01-26-22 Response").
Currently, claims 1-7 and 9-20 pending. 


Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 11-08-21 OA.
Applicant's amendments to the independent claim 1 incorporating the limitations previously-indicated allowable claim 8 and amendments to the independent claim 10 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1 and 10 as being anticipated by Eberson set forth starting on page 3 under line item number 2 of the 11-08-21 OA.



Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 8 stated starting on page 7 under line item number 3 of the 11-08-21 OA.
Claims 2-7 and 9 are allowed, because they depend from the allowed independent claim 1.

Independent claim 10 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 10, 
wherein a duration of applying the electrical signal is inversely related to magnetic induction intensity of the magnetic field.
Claims 11-20 are allowed, because they depend from the allowed independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        01 February 2022